Citation Nr: 0718258	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-28 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection and 
assigned a 50 percent rating for post-traumatic stress 
disorder (PTSD), effective from January 2003.  The veteran 
appealed the rating assignment.  

In April 2007, the veteran appeared at the RO and testified 
at a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of that hearing has been associated with the 
claims file.  


FINDING OF FACT

Since the effective date of his award of service connection, 
the veteran's PTSD is shown to be productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas, and 
inability to establish and maintain effective relationships; 
his disability picture is without evidence of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self and others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss (for names of close relatives, own occupation, or 
own name).  




CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, and no 
higher rating, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
PTSD.  Where, as here, service connection has been granted 
and an initial disability rating has been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating.  
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO in 
April 2007, which was conducted by the undersigned Veterans 
Law Judge.  The RO has obtained relevant VA medical records.  
The veteran has not identified any additional records, to 
include any private medical records, for the RO to obtain on 
his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA psychiatric examination in 
September 2004, to evaluate the nature and severity of the 
PTSD.  As there is no indication of the existence of 
additional evidence to substantiate the current claim, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.  

The criteria for PTSD are found at 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment from PTSD under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in Diagnostic Code 9411.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

The veteran's PTSD has been evaluated as 50 percent disabling 
ever since the effective date of service connection in 
January 2003.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The criteria for a higher rating (i.e., 70 percent) are as 
follows:  occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Further, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self and others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The relevant evidence in this case consists of VA outpatient 
records, a VA examination report, statements and testimony of 
the veteran, and statements of the veteran's ex-wife, 
employer, and co-workers.  In regard to medical evidence, the 
veteran underwent a VA examination in September 2004, at 
which time his diagnoses were severe PTSD, and major 
depressive disorder with psychosis secondary to the PTSD with 
panic attacks.  The Global Assessment of Functioning (GAF) 
score was 50 to 55.  He has also received continuous 
individualized and group psychotherapy at the VA, and his GAF 
scores on these visits have ranged from 55 as a low up to 75 
and 80 on occasion.  Primarily, his scores on the outpatient 
visits have been in the range of 55 to 65.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 71 to 80, for 
example, are assigned when symptoms are present and they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); and 
there is no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  

In this case, the veteran's GAF scores are wide-ranging and 
denote from mild to serious impairment.  Nevertheless, his 
scores primarily fall in the range of 55 to 65 throughout the 
appeal period, which reflects that the veteran's PTSD has 
remained relatively static despite the variability in the 
record.  Thus, a single evaluation, rather than "staged 
ratings" as will be noted herein below, is proper from the 
effective date of service connection.  In any event, the 
Board notes that a disability rating depends on evaluation of 
all the evidence, and an examiner's classification of the 
level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 
4.126.  

In evaluating all the evidence, the Board finds that the VA 
medical evidence of record overall reflects that the 
veteran's symptoms of PTSD are so severe as to affect his 
everyday life and his ability to function to a degree that 
more nearly approximates the schedular criteria for a 70 
percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  That is, the evidence shows that his psychiatric 
symptomatology was of such extent, severity, depth, and 
persistence as to have been productive of occupational and 
social impairment, with deficiencies in most areas and an 
inability to establish and maintain effective relationships.

For example, the clinical evidence from the VA examination 
report of September 2004 and VA outpatient treatment records 
dated from September 2001 to March 2007 demonstrates the 
following about the veteran in relation to his PTSD:  he 
struggles constantly with problems related to depression; he 
is easily agitated and displays "aggressive behavior" at 
work and at home, where he lacks control of his temper and 
anger outbursts; he experiences panic attacks; he has 
frequent thoughts of suicide but without plans; he is 
employed in a full-time position but has been demoted several 
times over the past couple of years and now works in a non-
customer environment with a fear that he will be terminated 
due to his reduction in ability to do his job; he is divorced 
from his wife primarily due to his rages and confrontational 
behavior; he displays memory difficulties likely due to 
increased anxiety; he is suspicious of the motives of others 
and appears to be uncomfortable around others, so he tends to 
isolate himself and has a poor social life; he has little 
interest in activities or seeing people; and he has sleep 
impairment and trouble with concentration.  In a March 2007 
statement, a VA treatment provider indicated that despite the 
veteran's compliance with medication and psychotherapy, his 
mood swings have caused him to act with limited impulse 
control on several occasions and that it may be difficult in 
a competitive workforce for him to continue employment.  

These clinical findings are consistent with the statements of 
the veteran, his ex-wife, employer, and co-workers.  For 
example, in a statement received in November 2004, the 
veteran's ex-wife described the veteran's temper and physical 
abuse that led to their divorce.  In statements received in 
April 2006, co-workers indicated that they have witnessed 
depression "consume" the veteran's life and have seen the 
veteran go into a fit of uncontrollable rage "at the snap of 
a finger."  In a statement dated in February 2007, the 
veteran's longtime employer felt that the veteran could no 
longer handle the stress of a work environment, in light of 
his decline in decisionmaking, erratic behavior, and extreme 
outbursts of anger.  He described the veteran's problem in 
making simple decisions that once were commonplace for him, 
the veteran's disoriented, daydream-like state for periods of 
time, and the veteran's recent fit of rage with a customer.  
In a statement dated in March 2007, a friend indicated that 
the veteran did not allow anyone to get too close to him.  He 
stated that he once witnessed the veteran in a "raging 
panic," tearing his house apart.  The veteran testified as 
to his mood swings, inability to control his moods, agitation 
and aggression towards others, his job in jeopardy, inability 
to concentrate and deal with people, his lack of a family 
life because his grown children were afraid of him, suicidal 
thoughts, and inability to control himself.  

In sum, the severity of the veteran's PTSD picture is such 
that a 70 percent rating is warranted.

It is noted that the discrepancy in GAF scores throughout the 
record is problematic.  A majority of the veteran's assigned 
GAF scores appear to be in a range higher than 50, thereby 
denoting moderate impairment at worst.  In spite of that, 
different examiners, at different times, will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked, or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  In this case, despite the different 
types of treatment undertaken by the veteran, his PTSD 
symptoms as observed on outpatient visits and examination - 
which are found to be consistent with statements of the 
veteran, his ex-wife, employer, and co-workers - are more 
characteristic of a disability picture that is contemplated 
by a 70 percent rating under Diagnostic Code 9411.  

The objective evidence, however, does not show that the 
veteran's PTSD meets the criteria for a 100 percent rating 
under Diagnostic Code 9411.  The record overall does not 
reflect those symptoms of PSTD that typify a 100 percent 
disability.  For example, there is little or no objective 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  The medical record does not 
show that any of the foregoing symptoms, or any other 
symptoms of the same type and degree, is clinically present.  
Although the evidence clearly demonstrates that the veteran 
has significant social and occupational impairment 
attributable to PTSD since the effective date of service 
connection, his overall symptomatology is not consistent with 
the criteria for a 100 percent disability rating under 
Diagnostic Code 9411.

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in January 
2003, clinical findings demonstrate that the veteran meets 
the criteria for a 70 percent rating and no higher rating.  


ORDER

A 70 percent rating for post-traumatic stress disorder is 
granted.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


